Citation Nr: 0833922	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
October 1, 2007, for education assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1980, 
and from February 1984 to June 2001.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office and 
Education Center in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from May 1976 to May 
1980, and from February 1984 to June 2001.

2.  During the period January 1, 1977 to June 30, 1985, the 
veteran was not on active duty for a period of 3 years and 9 
months. 

3.  There is no evidence that the veteran was prevented from 
initiating or completing his chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability not resulting from the 
veteran's willful misconduct.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 beyond 
October 1, 2007, are not met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7044, 21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran seeks an extension of the Chapter 30 delimiting 
date of October 1, 2007.  Specifically, the veteran indicated 
that he was informed that his delimiting date was, and 
believes it should still be, 10 years following his 
separation from service, or June 30, 2011.  The evidence 
reflects that this is ten years from the day after the end of 
his second and last period of active duty.  

Generally, Chapter 30 of Title 38, United States Code, sets 
forth provisions to allow for educational assistance for 
members of the Armed Forces after their separation from 
military service.  See 38 U.S.C.A. §§ 3001-3100 (West 2002).  
To that end, educational assistance or supplemental 
educational assistance will not be provided to a veteran 
beyond ten years from the later of (i) the date of the 
veteran's last discharge or release from a period of active 
duty of 90 days or more of continuous service; (ii) the date 
of the veteran's last discharge or release from a shorter 
period of active duty if the discharge or release is because 
of a service-connected disability, a medical condition which 
preexisted such service and which VA determines is not 
service connected, hardship, or was involuntary for the 
convenience of the Government after October 1, 1987, as the 
result of a reduction in force; or (iii) the date on which 
the veteran meets the requirements for four years service in 
the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 
C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 
38 C.F.R. § 21.7050(a) (2007).  In the instant case, it is 
noted that the veteran initially had eligibility for 
educational benefits under Chapter 34, but due to his 
additional service through June 2001, is eligible for 
conversion to Chapter 30 benefits.  See 38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7044 (2007).

However, certain applicable provisions also hold that there 
must be a reduction of ten-year eligibility period in cases, 
such as the veteran's, for claimants who had eligibility for 
educational assistance under 38 U.S.C. ch. 34 and who are 
eligible for educational assistance under 38 U.S.C. ch. 30 as 
provided in 38 C.F.R. § 21.7044.  Specifically, this type of 
claimant shall have his or her ten-year period of eligibility 
reduced by the number of days he or she was not on active 
duty during the period beginning on January 1, 1977, and 
ending on June 30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 
38 C.F.R. § 21.7050(b) (2007).  
Based on these applicable regulations, the veteran's ten-year 
eligibility period must be reduced by the 3 years and 9 
months he was not on active duty during the period January 1, 
1977, to June 30, 1985 (i.e. May 1980 to February 1984).  
Accordingly, reducing the ten-year eligibility period from 
ten years from the date of the veteran's latest separation 
from service, June 30, 2011, by those 3 years and 9 months, 
ultimately results in a delimiting date of October 1, 2007.
VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1033(c)] and upon a showing that he or she was 
prevented from initiating or completing his or his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2007).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a) (2) (2007).

To that end, in his September 2006 notice of disagreement, 
the veteran indicated that subsequent to his retirement in 
June 2001, he cared for his gravely-ill father for a period 
of eight months.  Moreover, the veteran stated in his 
September 2006 notice of disagreement and December 2006 
substantive appeal that he was under the impression, based on 
conversations he had previously conducted with his service 
branch's separating officials, that he would have 10 years 
following his separation from service in which to enroll and 
complete an educational program.  While this misinformation 
is regrettable, it is noted that the United States Court of 
Appeals for Veterans Claims has held that the remedy for 
breach of any obligation to provide accurate information 
about eligibility before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  As the veteran has not 
asserted, and there is no evidence showing, that he was 
prevented from initiating or completing his or his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct, an 
extension of this delimiting date is not warranted.  Because 
there is no evidence in support of the criteria in question, 
the veteran's request to extend his delimiting date on the 
facts presented must be denied.  While recognizing the 
veteran's personal circumstances, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey, 6 Vet. App. at 425.

For the reasons stated above, there is no legal authority to 
extend the veteran's delimiting date for Chapter 30 benefits.  
Where the law and not the evidence is dispositive of a claim, 
it cannot be granted in the absence of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.




ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond October 1, 2007, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


